                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON


SHEILA HICKS,                                       CIVIL ACTION NO. 6:18-214-KKC
      Plaintiff,

v.                                                        ORDER AND OPINION

ANDREW SAUL,
Acting Commissioner of Social Security,
      Defendant.



                                         *** *** ***

       This matter is before the Court on cross-motions for summary judgment. (DE 9; DE

13.) The claimant, Sheila Hicks, brought this action pursuant to 42 U.S.C. § 405(g) to obtain

judicial review of an administrative decision denying her claim for Title II Disability and

Disability Insurance Benefits on July 5, 2018. (DE 9 at 1). The Court, having reviewed the

record, will affirm the Commissioner’s decision because it is supported by substantial

evidence and was decided by the proper legal standards.

                       FACTUAL AND PROCEDURAL BACKGROUND

       In the present case, Hicks filed an initial claim for disability on January 8, 2016.

(Administrative Record “AR” at 142-45.) After being denied initially and upon

reconsideration, Hicks filed a request for hearing before an administrative law judge (“ALJ”).

On October 30, 2017, the ALJ rendered an unfavorable decision, and Hicks filed an appeal

with the Appeals Council. (AR at 69.) On July 5, 2018, the Appeals Council rendered an

unfavorable decision. (AR at 6.) Thereafter, Hicks filed the present action.




                                              1
       This Court’s review of the ALJ’s decision is limited to determining whether it “is

supported by substantial evidence and was made pursuant to proper legal standards.”

Rabbers v. Comm'r Soc. Sec. Admin., 582 F.3d 647, 651 (6th Cir. 2009).

       In denying Hicks’ claim, the ALJ engaged in a five-step sequential process set forth in

the regulations under the Social Security Act. 20 C.F.R. § 404.1520(a)-(e); see Walters v.

Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997).

       At step one, the ALJ determined that Hicks has not engaged in substantial gainful

activity since April 1, 2015, the alleged onset date. (AR at 74.)

       At step two, the ALJ determined that Hicks has one severe impairment, multiple

sclerosis. The ALJ also considered Hicks’ reported history of gastroesophageal reflux disease,

restless leg syndrome, hypothyroidism, obesity, anxiety, and depression and found that such

impairments are not severe. (AR at 75.)

       At step three, the ALJ found that Hicks does not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. (AR at 76.)

       Before proceeding to step four, the ALJ determined that Hicks has the residual

functional capacity (“RFC”) to perform a full range of light work as defined under 20 C.F.R.

404.1567(b), except she can frequently push and pull with the lower extremities; can

frequently reach overhead with the right upper extremity and frequently reach in front and

laterally with the right upper extremity; can frequently handle and finger; can occasionally

be exposed to unprotected heights or dangerous moving machinery; and should avoid

concentrated exposure to extreme cold, extreme heat, and humidity. (AR at 77.)

        The ALJ found that Hicks’ allegations of limitations and overall disability are not

entirely consistent with the medical and other evidence. (AR 78.) Further, the ALJ gave

little weight to the opinion of Hicks’ treating physician, Dr. Twyman, who opined that Hicks
                                                2
meets listing 11.09 and, due to her multiple sclerosis and symptoms, she cannot twist, stoop,

crouch, climb ladders, must avoid exposure to pulmonary irritants and workplace hazards.

Dr. Twyman further opined that Hicks would miss more than four workdays per month.

        At step four, the ALJ found that Hicks can perform her past relevant work as a jailer,

cashier, or fast food worker. (AR at 82.)

        At step five, the ALJ found that, in conjunction with being able to perform past

relevant work, there are also other jobs in the national economy that Hicks can perform. (AR

at 83). The ALJ considered Hicks’ RFC, age, education, and work experience in determining

that she is not disabled.

                                            ANALYSIS

        Hicks raises three overall challenges to the ALJ’s decision. First, she asserts that the

ALJ improperly determined that she does not have a severe mental impairment. Second, she

argues that the ALJ improperly determined that she does not meet Listing 11.09. Finally,

Hicks argues that the ALJ’s determination that she is not disabled is not supported by

substantial evidence. (DE 9-1 at 2.)

        After reviewing the parties’ summary judgment motions, the Court finds that the

ALJ’s determination that Hicks does not have a severe mental impairment, does not meet

the requirements for listing 11.09, and is not disabled are all supported by substantial

evidence. Accordingly, the Court grants the Commissioner’s motion for summary judgment.

   I.      Legal Standard.

        The Court’s review of the Commissioner’s decision is limited to an inquiry as to whether

the decision was supported by substantial evidence and decided by proper legal standards. 42

U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390, 401 (1971). When an ALJ’s decision

is based on substantial evidence, it is not subject to reversal even if substantial evidence would


                                                3
have supported the opposite conclusion. Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th

Cir. 2012). “The substantial evidence standard is met if a reasonable mind might accept the

relevant evidence as adequate to support a conclusion.” Longworth v. Comm’r of Soc. Sec., 402

F.3d 591, 595 (6th Cir. 2005) (internal citations omitted). ALJ’s must give “controlling weight”

to opinions from treating sources “[i]f [they] find that a treating source’s opinion … is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the claimant’s] case record.” 20 C.F.R. §

404.1527(c). An ALJ must provide “good reasons” for not giving a treating physician’s opinion

controlling weight. Id. A finding that the treating physician’s opinions are inconsistent with the

record is a sufficient reason for discrediting those opinions. Bledsoe v. Barnhart, 165 F. App’x.

408, 412 (6th Cir. 2006).

   II.      Substantial Evidence Supports the ALJ’s Finding that Hicks Does Not
            Have a Severe Mental Impairment.

         The ALJ’s determination that Hicks does not have a severe mental impairment was

decided under the appropriate legal standards and is supported by substantial evidence.

Hicks argues that the ALJ failed to properly assess the medical evidence in finding that she

does not suffer from a severe mental impairment. (DE 9-1 at 14-15.) In support of her

argument, Hicks cites to her treating physician’s opinions and the reports from two

consultative exams.

         A mental impairment is not severe if it does not “significantly limit [a claimant’s]

physical or mental ability to do basic work activities.” 20 C.F.R. § 416.920(a)(4)(ii). To

determine whether a mental impairment is severe, an ALJ rates a claimant’s functioning across

four broad functional areas—(1) understanding, remembering, or applying; (2) interacting with

others; (3) concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself..


                                                4
See 20 C.F.R. § 404.1520a. Where a claimant only has a mild limitation in each of the functional

areas, her mental impairment will generally be found to be non-severe. See id. § 404.1520a(d)(i).

If the claimant’s impairments are not severe, the claimant is not disabled, and the ALJ’s

determination does not proceed. Id. If the claimant suffers from any severe impairment, the

ALJ analyzes the subsequent steps of the evaluation process, considering all of the claimant’s

impairments (both severe and non-severe) before determining the claimant’s RFC. Id. §§

416.920(e), 416.945(a)((2).

       The ALJ’s determination that Hicks does not have a severe mental impairment was decided

under the appropriate legal standards and is supported by substantial evidence. In determining

whether Hicks has a severe mental impairment, the ALJ correctly considered Hicks’ functioning

across the four broad functional levels. (AR at 76.) The ALJ considered a wide range of evidence

in determining that Hicks only has a minor limitation in each of the four categories.

Although Hicks’ medical records show a history of antidepressant use and sporadic

complaints of anxiety and depression, the ALJ considered Dr. Twyman’s treatment notes

reflecting a concern that Hicks may be embellishing her anxiety. Dr. Twyman further opined

that with “education, emotional support, and perhaps some adjustments on helping her deal

with the future, she will do fairly well.” (AR at 335.) The ALJ considered that Hicks was

prescribed medication that was generally effective in addressing her mental symptoms, as

reflected by her medical record. (See AR 324-41; 388-574.) The ALJ further considered Hicks’

report to her physician that she was working 90 to 100 hours per week, despite her anxiety

and depression, and that Hicks’ medical record is devoid of evidence that she required

frequent medication changes or ever sought professional mental health treatment for her

reported symptoms. (See AR 324-41.) The ALJ also weighed various opinion evidence. The

ALJ gave great weight to the opinions of the state agency psychological consultants, who


                                                5
opined that Hicks does not have a severe mental impairment, as their opinions were well

supported by the evidence in Hicks’ medical history. (See AR 34-50; 53-68.) There was one

consultative exam conducted by Dr. Reba Moore in which Hicks reported hallucinations and

decreased memory, but the ALJ discounted those reported symptoms because they are not

notated anywhere else in the record. Although Dr. Moore opined that Hicks has a moderate

limitation in her ability to sustain attention, concentrate, and interact with others and a

significant limitation in her ability to complete a workday, Dr. Moore found that Hicks is

capable of understanding and completing simple tasks. (See AR 365-72.) The ALJ ultimately

gave minimal weight to Dr. Moore’s opinion because it was inconsistent with the remaining

evidence in Hicks’ medical record. Based on the evidence provided, the ALJ thus concluded

that Hicks does not have a severe mental impairment. (AR at 75-76.) Although there is some

evidence supporting that Hicks has a mental impairment in her medical history, the Court

finds that a reasonable mind might accept the foregoing evidence as adequate to support the

ALJ’s determination that Hicks does not have a severe mental impairment. Accordingly, the

ALJ’s decision must stand since it was decided under the correct legal standards and is

supported by substantial evidence. See Perales, 402 U.S. at 390; Tyra v. Sec’y of Health &

Human Servs., 859 F.2d 1024, 1028 (6th Cir. 1990).

   III.   Substantial Evidence Supports the ALJ’s Finding that Hicks Does Not
          Meet the Requirements for Listing 11.09.

   The ALJ’s determination that Hicks does not meet the requirements for Listing 11.09 is

also supported by substantial evidence. Hicks argues that the ALJ erred in finding that she

does not meet Listing 11.09. In support of her argument, she cites to medical records

supporting her diagnosis with multiple sclerosis. (DE 9-1 at 10-15.) Additionally, she cites to

an opinion by her treating physician stating that she meets Listing 11.09.           The ALJ

considered Hicks’ entire medical history in determining that she does not meet Listing 11.09.


                                               6
    In order to satisfy Listing 11.09, a claimant must have multiple sclerosis either (A)

characterized by a “disorganization of motor function in two extremities ... resulting in an

extreme limitation ... in the ability to stand up from a seated position, balance while standing

or walking, or use the upper extremities;” or (B) with marked limitations in physical

functioning and in one area of mental functioning.1 20 C.F.R. pt. 404, Subpt. P, App. 1 § 11.09.

The claimant is required to show that her impairment meets all of the specified medical

criteria, not merely some. Sullivan v. Zebley, 493 U.S. 521, 530 (1990).

         Although Hicks’ treating physician, Dr. Twyman, signed an affidavit indicating that

he believes the claimant meets Listing 11.09 (AR 611), his opinion is not entitled to any

special significance because whether a claimant meets a listing is a matter reserved for the

Commissioner. See 20 C.F.R. § 404.1527(d)(2)-(3). The ALJ reviewed Hicks’ record and found

that the evidence does not support that Hicks meets Listing 11.09. The ALJ found that Hicks’

medical history is devoid of evidence that she has disorganization in motor function in two

extremities resulting in extreme limitation in the ability to stand up from a seated position,

balance while standing or walking, or use the upper extremities. The ALJ further found that

Hicks’ medical history is devoid of evidence that she has a marked limitation in her physical

and mental functioning. In making the determination that Hicks does not have a marked

limitation in her physical functioning, the ALJ considered the following: treatment notes

showing normal musculoskeletal and neurological examinations (See AR 331; 375); Hicks’

report that she was working 90 to 100 hours a week during the period in which she claims

she was disabled (See AR at 326); treatment notes showing a normal and steady gait and full




1
 The four areas of mental functioning included in Listing 11.09 are the same four categories considered in determining
whether a claimant has a severe mental impairment—(1) understanding, remembering, or applying; (2) interacting
with others; (3) concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself.. 20 C.F.R. pt.
404, Subpt. P, App. 1 § 11.09.

                                                          7
strength in her extremities (See AR 328; 332; 339; 376; 578; 585; 589; 616); the fact that she

gave birth and cared for a child with little documented support during the period in which

she claims disability; that her medical records are devoid of notations of multiple sclerosis

flare-ups; and that her medical records contain no indication that she had significantly

limited ability to stand, walk, or use her upper extremities. (AR at 77.) While the ALJ noted

that Hicks was prescribed a walker by Dr. Twyman, she considered Dr. Twyman’s treatment

notes stating that the walker was to give Hicks more stability during her pregnancy and

encourage more activity. (See AR 376-77.) Regarding Hicks’ mental functioning, the ALJ

found that she does not have more than a mild limitation in any of the areas of functioning.

In making that finding, the ALJ relied on the same evidence considered in her determination

that Hicks does not have a severe mental impairment. The ALJ thus concluded that Hicks

does not meet Listing 11.09 because she does not meet all of the (A) or (B) criteria. Although

Hicks’ treating physician opined that Hicks meets Listing 11.09, the ALJ appropriately

discounted his opinion because whether a claimant meets a listing is a matter reserved for

the Commissioner. See 20 C.F.R. § 404.1527(d)(2)-(3). The Court finds that a reasonable

mind might accept the foregoing evidence as adequate to support the ALJ’s determination

that Hicks does not meet Listing 11.09. Accordingly, the ALJ’s decision must stand since it

was decided under the proper legal standards and is supported by substantial evidence. See

Perales, 402 U.S. at 390; Tyra, 859 F.2d at 1028.

   IV.    Substantial Evidence Supports the ALJ’s Determination that Hicks is Not
          Disabled.

   Finally, the ALJ’s determination that Hicks is not disabled is also supported by

substantial evidence. Hicks does not allege in great detail the reasons why she believes that

the ALJ’s decision is not based on substantial evidence. Instead, she merely states that she




                                              8
could not even perform a wide range of sedentary work on a regular sustained basis and

provides a list of ailments from which she claims to suffer. (See DE 9-1 at 15-16.)

     To the extent Hicks is challenging the ALJ’s determination that Hicks can perform light

work, there is substantial objective evidence supporting the ALJ’s determination. ALJs use

a two-part analysis in evaluating complaints of disabling symptoms: (1) the ALJ will determine

whether there is an underlying, medically determinable, physical impairment or mental impairment

that could reasonably be expected to produce the claimant’s symptoms; and (2) if the ALJ finds

that such an impairment exists, she must evaluate the intensity, persistence, and limiting effects of

the symptoms on the individual's ability to do basic work activities. 20 C.F.R. § 404.1529; Rogers

v. Comm'r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007). In evaluating a claimant’s severity of

symptoms, relevant factors include: (i) the individual’s daily activities; (ii) the location, duration,

frequency, and intensity of the pain; (iii) factors that precipitate and aggravate symptoms; (iv) the

type, dosage, effectiveness, and side effects of medication; (v) the treatment the individual receives

or has received for relief; (vi) any other measures the individual has used to relieve pain; and (vii)

any other factors concerning the individual’s functional limitations. 20 C.F.R. § 404.1529(c)(3)(i)-

(vii). “Whenever a claimant's complaints regarding symptoms, or their intensity and persistence,

are not supported by objective medical evidence, the ALJ must make a determination of the

credibility of the claimant in connection with his or her complaints based on a consideration of the

entire case record,” including medical signs and laboratory findings, the claimant’s own

complaints of symptoms, any information provided by treating physicians and others, statements

by persons familiar with how the claimant’s symptoms may affect her daily life, and any other

relevant evidence contained in the record. Rogers, 486 F.3d at 247; 20 C.F.R. § 404.1529(c)(4).

An ALJ is required to evaluate the claimant’s symptoms and diminish her capacity for basic work

activities to the extent that her alleged functional limitations and restrictions due to her symptoms

                                                   9
can reasonably be accepted as consistent with the objective medical and other evidence. 20 C.F.R.

§ 404.1529. Courts generally must defer to an ALJ’s credibility determination because “the ALJ’s

opportunity to observe the demeanor of the claimant ‘is invaluable, and should not be discarded

lightly.’” Duncan v. Secretary of HHS, 801 F.2d 847, 852 (6th Cir.1986) (quoting Kirk v. Secretary

of HHS, 667 F.2d 524, 535 (6th Cir.1981), cert. denied, 461 U.S. 957 (1983)). However, the ALJ’s

determination must contain specific reasons for the weight given to the claimant’s symptoms, be

consistent with and supported by the evidence, and be clearly articulated so the claimant and any

subsequent reviewer can assess how the ALJ evaluated the individual’s symptoms. Rogers, 486

F.3d at 247-48; Soc. Sec. Ruling 16-3p Titles II & XVI: Evaluation of Symptoms in Disability

Claims, SSR 16-3P (S.S.A. Oct. 25, 2017).

       The ALJ determined that Hicks has the RFC to perform a full range of light work as

defined under 20 C.F.R. 404.1567(b), except the she can frequently push and pull with the

lower extremities; can frequently reach overhead with the right upper extremity and

frequently reach in front and laterally with the right upper extremity; can frequently handle

and finger; can occasionally be exposed to unprotected heights or dangerous moving

machinery; and should avoid concentrated exposure to extreme cold, extreme heat, and

humidity. (AR at 77.) In making this determination, the ALJ considered Hicks’ testimony

regarding her symptoms. The ALJ found that Hicks’ medically determinable impairments

could reasonably be expected to cause the alleged symptoms, however, her statements and

allegations concerning the intensity, persistence, and limiting effects of her symptoms are

not entirely consistent with the medical and other evidence in the record. The ALJ considered

Hicks’ entire medical record and reported symptoms when determining her RFC. The ALJ

relied, in part, on medical evidence supporting that Hicks’ multiple sclerosis is relatively

controlled with prescription medications. After seeking emergency care multiple times in


                                                10
2015, Hicks was ultimately diagnosed with multiple sclerosis. She began treatment with Dr.

Twyman and reported improved symptoms with the use of prescribed medication. (See AR

330.) The ALJ considered an MRI in December 2015 showing stable appearance of multiple

lesions and no abnormal enhancement. (See AR 342.) The ALJ also considered Hicks’

unremarkable physical examinations and her discussions with her doctor about her self-

employment. (See AR 326; 328; 332; 339; 376; 578; 585; 589; 616.) In March 2016, Hicks

reported increased symptoms, however, the ALJ considered that she had stopped taking

medication due to her pregnancy.      Additionally, Dr. Twyman noted that her reported

symptoms stemmed from inactivity, not exacerbation of her multiple sclerosis. And although

Dr. Twyman prescribed a walker, the ALJ considered that the walker was prescribed to give

her stability and encourage activity. (See AR 376-77.) In August 2016, Hicks reported some

tingling in her legs, but the ALJ considered that Dr. Twyman indicated that it could be due

to her pregnancy. (See AR 575-80.) The ALJ additionally considered a report from October

2016 where Hicks denied exacerbations of multiple sclerosis, a report from February 2017

showing Hicks was doing well on medication post-pregnancy, and brain scans from 2017

showing no significant changes. (See AR 581-89; 600-08.) The ALJ also weighed Hicks’

reports of worsening symptoms and multiple sclerosis exacerbations in 2017 with her

unremarkable physical examinations on the same dates. (See AR 600-08; 612-16.) Regarding

the opinion evidence, the ALJ considered and gave great weight to two state agency medical

consultants’ opinions finding that Hicks can perform light exertional work.           Those

consultants also opined that Hicks’ mental impairments are non-severe and her stated

limitations are not supported by the evidence in the record. (See AR 34-50; 53-68.) The ALJ,

however, gave little weight to the opinion of consultative medical examiner Dr. Moore

because she reported mental impairments that are not supported by other medical evidence



                                             11
of record, including the opinions of the state agency medical consultants. The ALJ also gave

little weight to Dr. Twyman’s opinion that Hicks meets Listing 11.09 and would miss more

than four days of work per month because her opinion is not entirely consistent with the

evidence and it addresses issues reserved for determination by the Commissioner. Finally,

the ALJ gave little weight to a statement by Hicks’ husband stating that Hicks needs

assistance with all tasks because there is no indication that he is medically trained, and his

report is not consistent with the objective medical evidence of record. The ALJ additionally

considered Hicks’ daily activities and found that the medical evidence simply does not

establish that Hicks has debilitating limitations—there is no evidence that Hicks reported

inability to perform daily activities to her treating physicians, there is no evidence that Hicks

had chronic pain or frequent hospitalizations, there is no evidence that Hicks’ daily activities

were restricted by treating sources, and there is no evidence that she needed significant help

from her family in caring for her infant child. The ALJ balanced Hicks’ testimony that she

cannot be left alone with the child with her reports that her husband works two jobs and that

she only sees her mother once a week. The ALJ considered all of the foregoing evidence in

concluding that Hicks can perform light work and is not disabled. (AR 77-82.) The Court

finds that a reasonable mind might accept the foregoing evidence as adequate to support the

ALJ’s determination.     The ALJ appropriately evaluated the relevant factors and diminished

Hicks’ capacity for basic work activities to the extent that her alleged functional limitations and

restrictions due to her symptoms can reasonably be accepted as consistent with the objective

medical and other evidence. The ALJ provided specific reasons for the weights given to Hicks’

reported symptoms and the various opinion evidence. Accordingly, the ALJ’s decision must

stand since it was decided under the proper legal standards and is supported by substantial

evidence. See Perales, 402 U.S. at 390; Tyra, 859 F.2d at 1028.


                                                12
                             CONCLUSION

Based on the forgoing, the Court HEREBY ORDERS as follows:

   (1) Hicks’ motion for summary judgment (DE 9) is DENIED;

   (2) Defendant’s motion for summary judgment (DE 13) is GRANTED;

   (3) The decision of the Commissioner is AFFIRMED pursuant to sentence four

      of 42 U.S.C. § 405(g) as it was supported by substantial evidence and was

      decided by proper legal standards; and

   (4) A judgment will be entered contemporaneously with this order.

Dated February 12, 2020




                                    13
